Title: Thomas Jefferson to William D. Meriwether, 3 June 1816
From: Jefferson, Thomas
To: Meriwether, William D.


          
            Sir
            Monticello June 3. 1816.
          
          I have concluded to accede to your proposition of purchasing the rights of mr and mrs Hende Hornsby in the lands of her father around the town of Milton, on the valuation of persons to be chosen by us, and payment to be made at the end of two years, but with interest during the second year. but as it is inconvenient to me to go out much, and
			 I shall shortly have a long absence in Bedford, I have authorised my grandson Thomas J. Randolph to act for me in the whole business, and I hereby confirm whatever he shall do  in it, as if done by myself, and oblige myself to execute whatever he shall agree to on my behalf. Accept my respectful salutations.
          Th: Jefferson
        